DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2019, 10/08/2019, 01/21/2020, 05/28/2020, 08/07/2020, 10/26/2020, and 04/27/2021  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 16 is objected to because of the following informalities:  “a neural network” is used instead of “the neural network”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dotko, Pawe, et al. "Topological analysis of the connectome of digital reconstructions of neural microcircuits." arXiv preprint arXiv:1601.01580 (2016)(“Dotko”) in view of Verbist et al. WO 2016/206765 A1(“Verbist”). 
Regarding claim 1, Dotko teaches a device comprising: in response to a first input microcircuit was stimulated by synchronous spikes, an approximation of a first representation of topological structures in patterns of activity arising in a source neural network in response to the first input, in response to a second input, an approximation of a second representation of topological structures in patterns of activity arising in the source neural network in response to the second input and in response to a third input, an approximation of a third representation of topological structures in patterns of activity arising in the source neural network in response to the third input (Dotko, pg. 2, fig. 3D (see the gold stimuli points in the mean firing plot representing inputs into the microcircuit), “Topological methods also enabled us to distinguish functional responses to different input patterns fed into the microcircuit through thalamo-cortical connections. We ran simulations of neural activity in one of the reconstructed microcircuits during one second, over the course of Note: It is being interpreted that the stimulus applied every 50 ms represents the inputs & see also Dotko, pgs. 6-7, sec. 2, fig.3A “In an experiment that we call the Point vs. Circle test , we activated in a simulation the incoming thalamocortical fibers of one of the average that the stimulated fibers formed first a point shape, then a circle shape…[t]he size of the point shape was chosen such that the average firing rate of the neurons was essentially the same as for the circle shape, and in both cases the fibers were activated regularly and synchronously with a frequency of 20 Hz for one second…The goal of the Point vs. Circle test was to determine whether topological metrics, such as simplex counts, Betti numbers and Euler characteristic, could classify correctly two groups of stimuli of a similar nature and whether these metrics contain more information than the mean firing rate.” Note: It is being interpreted that the topological metrics represent the first, second and third representation of topological structures in patterns of activity & see also Dotko, pg. 2, fig. 1A, “The 42 microcircuits are therefore all distinct, though the degree of resemblance within each set is higher than that between sets. The structural connectivity of each reconstructed microcircuit can be represented as a directed graph with approximately                         
                            3
                            ×
                            
                                
                                    10
                                
                                
                                    4
                                
                            
                        
                     vertices and                         
                            8
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     edges, while its functional connectivity can be represented as a time series of subgraphs formed by functionally effective connections.” Note: It is being interpreted that the 42 microcircuits of directed graphs represent the source neural network).
Dotko does not teach: a neural network; trained to produce. 
However, Verbist teaches a neural network (Verbist, pg. 12, fig. 3F, “In the neural network 315 of Fig. 3F a convolutional neural network or CNN 303 is used to process the data before feeding it into the LSTM 302.”)trained to produce(Verbist, pg. 14, para. 61, “By the deep recurrent neural networks of Fig. 1, Fig. 2 and Fig. 3 and by the training sequence of Fig. 4  [p]re-processing of the sensor data 110. This step may for example comprise noise removal, data interpolation and resampling, frequency filtering…[s]ensor (auto-)calibration, i.e., the calibration of the sensor data in order to eliminate differences or artefacts that are inherent to manufacturing processes, communication devices or sensor brands… [f]eature description: [t]his step entails the abstraction and dimensionality reduction of the sensor data to obtain meaningful feature values…[and then] [c]lassifier training: [f]eatures and their corresponding labels such as for example the transport mode are fed to a machine learning training algorithm that automatically generates the rules or tunes the classifier parameters that are needed to predict the label based on the feature values.”).
Accordingly, one of ordinary skill in the art would modify Dotko’s device in view of Verbist to teach: a neural network; trained to produce. The motivation to do so would be to interpret sensor data that has been outputted from a device and then use a neural network to determine the short and long term dependencies of that sensor data (Verbist, pg. 5, para. 21, “The sensor data has a temporal nature. By using a recurrent neural network, previous outputs are fed back to the input in a next iteration. It is therefore an advantage that the system is able to learn both short and long range dependencies and relations between sensor data.”). 
Regarding claim 2, Dotko in view of Verbist teaches the device of claim 1, wherein the topological structures all encompass two or more nodes in the source neural network and one or more edges between the nodes(Dotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also  Dotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a ).
Regarding claim 3, Dotko in view of Verbist   teaches the device of claim 1, wherein the topological structures comprise simplices(Dotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also  Dotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a standard geometric 1-simplex) with each 1-simplex, a filled-in triangle (a standard geometric 2-simplex) with each 2-simplex, etc., glued together along common faces.”).
Regarding claim 4, Dotko in view of Verbist   teaches the device of claim 1, wherein the topological structures enclose cavities (Dotko, pg. 4, As figure 2A shows a 2 dimensional cavity is enclosed by a simplicial complex consisting of eight 2-simplices glued together along their 1-dimensional faces & see also Dotko, pgs. 5-6, sec. 1, “The Betti numbers…of a simplicial complex provide a much finer and more sophisticated measure of its organizational complexity… The n-th Betti number,                         
                            
                                
                                    β
                                
                                
                                    n
                                
                            
                        
                    , counts the number of chains of simplices intersecting along faces to create an “n-dimensional hole"[i.e. cavity] in the complex, which requires a certain degree of organization among the simplices.”).
Regarding claim 5, Dotko in view of Verbist  teaches the device of claim 1, wherein each of the first representation, the second representation, and the third representation represent topological structures that arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs(Dotko, pg. 8,                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                     (the zeroth Betti number, i.e., the number of connected components),                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     (the first Betti number),                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     (the second Betti number), and EC (the Euler characteristic) for the Circle and Point stimuli. Here, shading indicates the error of the mean.”).
Regarding claim 6, Dotko in view of Verbist  teaches the device of claim 1, further comprising a processor(Verbist, pg. 21, para. 85,  “[A] computer system, a processor, or another integrated unit may fulfil the functions of several means.”) coupled to receive the approximations of the representations(Dotko, pgs. 10-11, sec. 4,  “Transmission-response matrices were calculated according to the specifications mentioned above, using a custom-written program in the Python programming language. It combined the matrix of synaptic connections (structural matrix), constructed as part of the standard reconstruction process of the BBP[Blue Brain Project], with the spiking output of a simulation run and user-defined values for time steps                         
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     and                         
                            ∆
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                    .” )produced by the neural network device and process the received approximations(Verbist, pg. 12, fig. 3F, “In the neural network 315 of Fig. 3F a convolutional neural network or CNN 303 is used to process the data before feeding it into the LSTM 302.”).
Regarding claim 7, Dotko in view of Verbist teaches the device of claim 6, wherein the processor(Verbist, pg. 21, para. 85,  “[A] computer system, a processor, or another integrated unit may fulfil the functions of several means.”) comprises a second neural network(Verbist, pg. 12, para. 53, fig. 3B, fig. 3F, fig. 3G,  “Neural network 316 comprising a stacking of the neural networks 311 and 315 in order to achieve a deeper representation.” Note: It is being interpreted that neural network 311 represents the second neural network) that has been trained to process the approximations of the representations (Dotko, pg. 10, sec. 4, “[W]e performed ) produced by the neural network(Verbist, pg. 12, fig. 3F, “In the neural network 315 of Fig. 3F a convolutional neural network or CNN 303 is used to process the data before feeding it into the LSTM 302.”).
Regarding claim 8, Dotko in view of Verbist teaches the device of claim 1, wherein each of the first representation, the second representation, and the third representation comprises multi-valued, non-binary digits(Dotko, pgs. 19-21, “The elements of a simplicial complex S are called its simplices. A simplicial complex is said to be finite if it has only finitely many simplices. If                         
                            σ
                            ∈
                            S
                        
                    , we define the dimension of                         
                            σ
                        
                    , denoted dim(                        
                            σ
                        
                    ), to be |                         
                            σ
                        
                     |-1, the cardinality of the set                         
                            σ
                        
                     minus one… Computing the Betti numbers is conceptually very easy. Let                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                    denote the number of n-simplices in the simplicial complex S. If one encodes the differential                         
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                     as a                         
                            (
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            ×
                            |
                            
                                
                                    S
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            |
                            )
                        
                    -matrix                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                     with coefficients in                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , then one can easily compute its nullity, null(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    )  and its rank, rk(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    ), which are the                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    -dimensions of the null-space and the column space of                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                    , respectively. The Betti numbers of S are then a sequence of natural numbers defined by                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    
                                        
                                            dim
                                        
                                        
                                            
                                                
                                                    F
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    -
                                    r
                                    k
                                    
                                        
                                            
                                                
                                                    ∂
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            β
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            S
                                        
                                    
                                    =
                                    n
                                    u
                                    l
                                    l
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    -
                                    r
                                    k
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                            
                        
                    … If S is a simplicial complex and                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                     denotes the cardinality of the set of n-simplices in S, then the Euler characteristic of S is defined to be                         
                            χ
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        ≥
                                        0
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    .” Note: It is being interpreted that all of these calculations of these topological structures are multi-valued, non-binary digits).
Regarding claim 9, Dotko in view of Verbist  teaches the device of claim 1, wherein each of the first representation, the second representation, and the third representation represents the occurrence of the topological structures without specifying where the patterns of activity arise in the source neural network (Dotko, pg. 8, sec.2, As figure 4C details the “[t]ime series plots of the average value of the [topological] metrics 1D (number of 1-simplices), 2D (number of 2-simplices),                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                     (the zeroth Betti number, i.e., the number of connected components),                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     (the first Betti number),                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     (the second Betti number), and EC (the Euler characteristic) for the Circle and Point stimuli. Here, shading indicates the error of the mean.” Note: It is being interpreted that a time series plots of the topological metrics represents topological structures without specifying where the patterns of activity arise in the source neural network). 
Regarding claim 10, Dotko in view of Verbist teaches the device of claim 1, wherein the device comprises a smart phone(Verbist, pg. 3, para. 09, “The method comprises the following steps: Obtaining sensor data from one or more sensors in the mobile communication device.”).
Regarding claim 11, Dotko in view of Verbist teaches the device of claim 1, wherein the source neural network is a recurrent neural network(Dotko, pg. 2, “The 42 microcircuits are therefore all distinct, though the degree of resemblance within each set is higher than that between sets. The structural connectivity of each reconstructed microcircuit can be represented as a directed graph with approximately                         
                            3
                            ×
                            
                                
                                    10
                                
                                
                                    4
                                
                            
                        
                     vertices and                         
                            8
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     edges, while its functional connectivity can be represented as a time series of subgraphs formed by functionally effective connections.” & see also Dotko, pg. 2, Where fig. 1A details sparse visualization of the microcircuit with its layers in which Morphological types are color-coded, with m-types in the same layer having similar colors).
Regarding 12, Dotko teaches a device comprising: coupled to input representations of topological structures in patterns of activity arising in a source neural network in response to a plurality of different inputs (Dotko, pg. 2, fig. 3D (see the gold stimuli points in the mean “Topological methods also enabled us to distinguish functional responses to different input patterns fed into the microcircuit through thalamo-cortical connections. We ran simulations of neural activity in one of the reconstructed microcircuits during one second, over the course of which a given stimulus was applied every 50 ms.” Note: It is being interpreted that the stimulus applied every 50 ms represents the plurality of different inputs & see also Dotko, pgs. 6-7, sec. 2, fig.3A “In an experiment that we call the Point vs. Circle test , we activated in a simulation the incoming thalamocortical fibers of one of the average that the stimulated fibers formed first a point shape, then a circle shape…[t]he size of the point shape was chosen such that the average firing rate of the neurons was essentially the same as for the circle shape, and in both cases the fibers were activated regularly and synchronously with a frequency of 20 Hz for one second…The goal of the Point vs. Circle test was to determine whether topological metrics, such as simplex counts, Betti numbers and Euler characteristic, could classify correctly two groups of stimuli of a similar nature and whether these metrics contain more information than the mean firing rate.” Note: It is being interpreted that the topological metrics represent representations of topological structures in patterns of activity & see also Dotko, pg. 2, fig. 1A, “The 42 microcircuits are therefore all distinct, though the degree of resemblance within each set is higher than that between sets. The structural connectivity of each reconstructed microcircuit can be represented as a directed graph with approximately                         
                            3
                            ×
                            
                                
                                    10
                                
                                
                                    4
                                
                            
                        
                     vertices and                         
                            8
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     edges, while its functional connectivity can be represented as a time series of subgraphs formed by functionally effective connections.” Note: It is being interpreted that the 42 microcircuits of directed graphs represent the source neural network). 
Dotko does not teach: a neural network; wherein the neural network is trained to process the representations and produce a responsive output. 
a neural network(Verbist, pg. 12, fig. 3F,  “In the neural network 315 of Fig. 3F a convolutional neural network or CNN 303 is used to process the data before feeding it into the LSTM 302.”); wherein the neural network is trained to process the representations and produce a responsive output(Verbist, pg. 14, para. 61, “By the deep recurrent neural networks of…Fig. 3 and by the training sequence of Fig. 4 all the following actions needed for the prediction… [p]re-processing of the sensor data 110. This step may for example comprise noise removal, data interpolation and resampling, frequency filtering…[s]ensor (auto-)calibration, i.e., the calibration of the sensor data in order to eliminate differences or artefacts that are inherent to manufacturing processes, communication devices or sensor brands… [f]eature description: [t]his step entails the abstraction and dimensionality reduction of the sensor data to obtain meaningful feature values… [and then] [c]lassifier training: [f]eatures and their corresponding labels such as for example the transport mode are fed to a machine learning training algorithm that automatically generates the rules or tunes the classifier parameters that are needed to predict the label based on the feature values.”).
Accordingly, one of ordinary skill in the art would modify Dotko’s device in view of Verbist to teach: a neural network; wherein the neural network is trained to process the representations and produce a responsive output. The motivation to do so would be to interpret sensor data that has been outputted from a device and then use a neural network to determine the short and long term dependencies of that sensor data (Verbist, pg. 5, para. 21, “The sensor data has a temporal nature. By using a recurrent neural network, previous outputs are fed back to the input in a next iteration. It is therefore an advantage that the system is able to learn both short and long range dependencies and relations between sensor data.”). 
wherein the topological structures all encompass three or more nodes in the source neural network and three or more edges between the nodes(Dotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also  Dotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a standard geometric 1-simplex) with each 1-simplex, a filled-in triangle (a standard geometric 2-simplex) with each 2-simplex, etc., glued together along common faces.”).
Regarding claim 14, Dotko in view of Verbist teaches the device of claim 12, wherein the topological structures comprise simplices (Dotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also Dotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a standard geometric 1-simplex) with each 1-simplex, a filled-in triangle (a standard geometric 2-simplex) with each 2-simplex, etc., glued together along common faces.”).
Regarding claim 15 Dotko in view of Verbist teaches the device of claim 12, wherein the representations of topological structures represent topological structures that arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs(Dotko, pg. 8, sec.2, As figure 4C details the “[t]ime series plots of the average value of the [topological] metrics 1D (number of 1-simplices), 2D (number of 2-                        
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                     (the zeroth Betti number, i.e., the number of connected components),                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     (the first Betti number),                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     (the second Betti number), and EC (the Euler characteristic) for the Circle and Point stimuli. Here, shading indicates the error of the mean.”).
Regarding claim 16, Dotko in view of Verbist teaches the device of claim 12, wherein the device further comprises a neural network trained to produce(Verbist, pg. 12, fig. 3F, “In the neural network 315 of Fig. 3F a convolutional neural network or CNN 303 is used to process the data before feeding it into the LSTM 302.” & see also Verbist, pg. 14, para. 61, “By the deep recurrent neural networks of Fig. 1, Fig. 2 and Fig. 3 and by the training sequence of Fig. 4 all the following actions needed for the prediction… [p]re-processing of the sensor data 110. This step may for example comprise noise removal, data interpolation and resampling, frequency filtering…[s]ensor (auto-)calibration, i.e., the calibration of the sensor data in order to eliminate differences or artefacts that are inherent to manufacturing processes, communication devices or sensor brands… [f]eature description: [t]his step entails the abstraction and dimensionality reduction of the sensor data to obtain meaningful feature values…[and then] [c]lassifier training: [f]eatures and their corresponding labels such as for example the transport mode are fed to a machine learning training algorithm that automatically generates the rules or tunes the classifier parameters that are needed to predict the label based on the feature values.”), in response to a plurality of different inputs(Dotko, pgs. 10-11, sec. 4,  “Transmission-response matrices were calculated according to the specifications mentioned above, using a custom-written program in the Python programming language. It combined the matrix of synaptic connections (structural matrix), constructed as part of the standard reconstruction process of the BBP[Blue Brain Project], with the spiking output of a simulation run and user-defined values for time steps                         
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     and                         
                            ∆
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                    .”), respective approximations of the representations of topological structures in the patterns of activity arising in the source neural network in response to the different inputs(Dotko, pg. 8, sec.2, As figure 4C details the “[t]ime series plots of the average value of the [topological] metrics 1D (number of 1-simplices), 2D (number of 2-simplices),                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                     (the zeroth Betti number, i.e., the number of connected components),                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     (the first Betti number),                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     (the second Betti number), and EC (the Euler characteristic) for the Circle and Point stimuli. Here, shading indicates the error of the mean.” & see also Dotko, pg. 2, fig. 3D (see the gold stimuli points in the mean firing plot representing inputs into the microcircuit), “Topological methods also enabled us to distinguish functional responses to different input patterns fed into the microcircuit through thalamo-cortical connections. We ran simulations of neural activity in one of the reconstructed microcircuits during one second, over the course of which a given stimulus was applied every 50 ms.”).
Regarding claim17, Dotko in view of Verbist teaches the device of claim 12, wherein the representations of topological structures comprise multi-valued, non-binary digits(Dotko, pgs. 19-21, “The elements of a simplicial complex S are called its simplices. A simplicial complex is said to be finite if it has only finitely many simplices. If                         
                            σ
                            ∈
                            S
                        
                    , we define the dimension of                         
                            σ
                        
                    , denoted dim(                        
                            σ
                        
                    ), to be |                         
                            σ
                        
                     |-1, the cardinality of the set                         
                            σ
                        
                     minus one… Computing the Betti numbers is conceptually very easy. Let                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                    denote the number of n-simplices in the simplicial complex S. If one encodes the differential                         
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                     as a                         
                            (
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            ×
                            |
                            
                                
                                    S
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            |
                            )
                        
                    -matrix                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                     with coefficients in                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , then one can easily compute its nullity, null(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    )  and its rank, rk(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    ), which are the                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    -dimensions of the null-space and the column space of                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                    , respectively. The Betti numbers of S are then a sequence of natural numbers defined by                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    
                                        
                                            dim
                                        
                                        
                                            
                                                
                                                    F
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    -
                                    r
                                    k
                                    
                                        
                                            
                                                
                                                    ∂
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            β
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            S
                                        
                                    
                                    =
                                    n
                                    u
                                    l
                                    l
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    -
                                    r
                                    k
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                            
                        
                    … If S is a simplicial complex and                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                     denotes the cardinality of the set of n-simplices in S, then the Euler characteristic of S is defined                         
                            χ
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        ≥
                                        0
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    .” Note: It is being interpreted that all of these calculations of these topological structures are multi-valued, non-binary digits).
Regarding claim18, Dotko in view of Verbist teaches the device of claim 12, wherein the representations of topological structures represents the occurrence of the topological structures without specifying where the patterns of activity arise in the source neural network(Dotko, pg. 8, sec.2, As figure 4C details the “[t]ime series plots of the average value of the [topological] metrics 1D (number of 1-simplices), 2D (number of 2-simplices),                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                     (the zeroth Betti number, i.e., the number of connected components),                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     (the first Betti number),                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     (the second Betti number), and EC (the Euler characteristic) for the Circle and Point stimuli. Here, shading indicates the error of the mean.” Note: It is being interpreted that a time series plots of the topological metrics represents topological structures without specifying where the patterns of activity arise in the source neural network).
Regarding claim 19, Dotko in view of Verbist teaches the device of claim 12, wherein the source neural network is a recurrent neural network (Dotko, pg. 2, “The 42 microcircuits are therefore all distinct, though the degree of resemblance within each set is higher than that between sets. The structural connectivity of each reconstructed microcircuit can be represented as a directed graph with approximately                         
                            3
                            ×
                            
                                
                                    10
                                
                                
                                    4
                                
                            
                        
                     vertices and                         
                            8
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     edges, while its functional connectivity can be represented as a time series of subgraphs formed by functionally effective connections.” & see also Dotko, pg. 2, Where fig. 1A details sparse visualization of the microcircuit with its layers in which Morphological types are color-coded, with m-types in the same layer having similar colors).
Regarding claim 20, Dotko teaches a method implemented by a neural network device, the method comprising: inputting a representation of topological structures in patterns of activity in a source neural network wherein the activity is responsive to an input into the source neural network(Dotko, pg. 2, fig. 3D (see the gold stimuli points in the mean firing plot representing inputs into the microcircuit), “Topological methods also enabled us to distinguish functional responses to different input patterns fed into the microcircuit through thalamo-cortical connections. We ran simulations of neural activity in one of the reconstructed microcircuits during one second, over the course of which a given stimulus was applied every 50 ms.” Note: It is being interpreted that the stimulus applied every 50 ms represents input into the source neural network & see also Dotko, pgs. 6-7, sec. 2, fig.3A “In an experiment that we call the Point vs. Circle test , we activated in a simulation the incoming thalamocortical fibers of one of the average that the stimulated fibers formed first a point shape, then a circle shape…[t]he size of the point shape was chosen such that the average firing rate of the neurons was essentially the same as for the circle shape, and in both cases the fibers were activated regularly and synchronously with a frequency of 20 Hz for one second…The goal of the Point vs. Circle test was to determine whether topological metrics, such as simplex counts, Betti numbers and Euler characteristic, could classify correctly two groups of stimuli of a similar nature and whether these metrics contain more information than the mean firing rate.” Note: It is being interpreted that the topological metrics represent topological structures in patterns of activity & see also Dotko, pg. 2, fig. 1A, “The 42 microcircuits are therefore all distinct, though the degree of resemblance within each set is higher than that between sets. The structural connectivity of each reconstructed microcircuit can be represented as a directed graph with approximately                         
                            3
                            ×
                            
                                
                                    10
                                
                                
                                    4
                                
                            
                        
                     vertices and                         
                            8
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     edges, while its functional connectivity can be represented as a time series of subgraphs formed by functionally effective connections.” Note: It is being interpreted that the 42 microcircuits of directed graphs represent the source neural network); processing the representation(Dotko, pg. 10, sec. 4, “We represent the directed ag complex of a directed graph by a reference-based data structure, using vectors to store the references to the simplices in the simplicial complex. The required storage space grows linearly with the number of vertices and with the number of edges…[a]ll homology computations carried out for this paper were made with                          
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     coefficients, using the boundary matrix reduced by an algorithm from the PHAT…library); to process different such representations of topological structures in patterns of activity (Dotko, pg. 10, sec. 4, “We represent the directed ag complex of a directed graph by a reference-based data structure, using vectors to store the references to the simplices in the simplicial complex. The required storage space grows linearly with the number of vertices and with the number of edges…[a]ll homology computations carried out for this paper were made with                          
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     coefficients, using the boundary matrix reduced by an algorithm from the PHAT…library) in the source neural network (Dotko, pg. 2, fig. 1A, “The 42 microcircuits are therefore all distinct, though the degree of resemblance within each set is higher than that between sets. The structural connectivity of each reconstructed microcircuit can be represented as a directed graph with approximately                         
                            3
                            ×
                            
                                
                                    10
                                
                                
                                    4
                                
                            
                        
                     vertices and                         
                            8
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     edges, while its functional connectivity can be represented as a time series of subgraphs formed by functionally effective connections.” Note: It is being interpreted that the 42 microcircuits of directed graphs represent the source neural network); and outputting a result of the processing of the representation(Dotko, pgs. 10-11, sec. 4,  “Transmission-response matrices were calculated according to the specifications mentioned above, using a custom-written program in the Python programming language. It combined the matrix of synaptic connections (structural matrix), constructed as part of the standard reconstruction process of the BBP [Blue Brain Project], with the spiking output of a simulation run and user-defined values for time steps                         
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     and                         
                            ∆
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                    .” Note: .
Dotko does not teach: wherein the processing is consistent with a training of the neural network. 
However Verbist does teach wherein the processing is consistent with a training of the neural network(Verbist, pg. 14, para. 61, “By the deep recurrent neural networks of…Fig. 3 and by the training sequence of Fig. 4 all the following actions needed for the prediction… [p]re-processing of the sensor data 110. This step may for example comprise noise removal, data interpolation and resampling, frequency filtering…[s]ensor (auto-)calibration, i.e., the calibration of the sensor data in order to eliminate differences or artefacts that are inherent to manufacturing processes, communication devices or sensor brands… [f]eature description: [t]his step entails the abstraction and dimensionality reduction of the sensor data to obtain meaningful feature values… [and then] [c]lassifier training: [f]eatures and their corresponding labels such as for example the transport mode are fed to a machine learning training algorithm that automatically generates the rules or tunes the classifier parameters that are needed to predict the label based on the feature values.”). 
Accordingly, one of ordinary skill in the art would modify Dotko’s method in view of Verbist to teach: wherein the processing is consistent with a training of the neural network. The motivation to do so would be to interpret sensor data that has been outputted from a device and then use a neural network to determine the short and long term dependencies of that sensor data (Verbist, pg. 5, para. 21, “The sensor data has a temporal nature. By using a recurrent neural network, previous outputs are fed back to the input in a next iteration. It is therefore an 
Regarding claim 21, Dotko in view of Verbist teaches the method of claim 20, wherein the topological structures all encompass three or more nodes in the source neural network and three or more edges between the nodes(Dotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also  Dotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a standard geometric 1-simplex) with each 1-simplex, a filled-in triangle (a standard geometric 2-simplex) with each 2-simplex, etc., glued together along common faces.”).
Regarding claim 22, Dotko in view of Verbist teaches the method of claim 20, wherein the topological structures comprise simplices (Dotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also  Dotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a standard geometric 1-simplex) with each 1-simplex, a filled-in triangle (a standard geometric 2-simplex) with each 2-simplex, etc., glued together along common faces.”).
Regarding claim 23, Dotko in view of Verbist teaches the method of claim 20, wherein the topological structures enclose cavities(Dotko, pg. 4, As figure 2A shows a 2 dimensional cavity is enclosed by a simplicial complex consisting of eight 2-simplices glued together along their 1-dimensional faces & see also Dotko, pgs. 5-6, sec. 1, “The Betti numbers…of a simplicial  The n-th Betti number,                         
                            
                                
                                    β
                                
                                
                                    n
                                
                            
                        
                    , counts the number of chains of simplices intersecting along faces to create an “n-dimensional hole"[i.e. cavity] in the complex, which requires a certain degree of organization among the simplices.”). 
Regarding claim 24, Dotko in view of Verbist teaches the method of claim 20, wherein the representations of topological structures represent topological structures that arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs(Dotko, pg. 8, sec.2, As figure 4C details the “[t]ime series plots of the average value of the [topological] metrics 1D (number of 1-simplices), 2D (number of 2-simplices),                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                     (the zeroth Betti number, i.e., the number of connected components),                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     (the first Betti number),                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     (the second Betti number), and EC (the Euler characteristic) for the Circle and Point stimuli. Here, shading indicates the error of the mean.”).
Regarding claim 25, Dotko in view of Verbist teaches the method of claim 20, wherein the representations of topological structures comprise multi-valued, non-binary digits(Dotko, pgs. 19-21, “The elements of a simplicial complex S are called its simplices. A simplicial complex is said to be finite if it has only finitely many simplices. If                         
                            σ
                            ∈
                            S
                        
                    , we define the dimension of                         
                            σ
                        
                    , denoted dim(                        
                            σ
                        
                    ), to be |                         
                            σ
                        
                     |-1, the cardinality of the set                         
                            σ
                        
                     minus one… Computing the Betti numbers is conceptually very easy. Let                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                    denote the number of n-simplices in the simplicial complex S. If one encodes the differential                         
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                     as a                         
                            (
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            ×
                            |
                            
                                
                                    S
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            |
                            )
                        
                    -matrix                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                     with coefficients in                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , then one can easily compute its nullity, null(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    )  and its rank, rk(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    ), which are the                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    -dimensions of the null-space and the column space of                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                    , respectively. The Betti numbers of S are then a sequence of natural numbers defined by                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    
                                        
                                            dim
                                        
                                        
                                            
                                                
                                                    F
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    -
                                    r
                                    k
                                    
                                        
                                            
                                                
                                                    ∂
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            β
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            S
                                        
                                    
                                    =
                                    n
                                    u
                                    l
                                    l
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    -
                                    r
                                    k
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                            
                        
                    … If S is a simplicial complex and                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                     denotes the cardinality of the set of n-simplices in S, then the Euler characteristic of S is defined to be                         
                            χ
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        ≥
                                        0
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    .” Note: It is being interpreted that all of these calculations of these topological structures are multi-valued, non-binary digits).
Regarding claim 26, Dotko in view of Verbist   teaches the method of claim 20 wherein the representations of topological structures represents the occurrence of the topological structures without specifying where the patterns of activity arise in the source neural network(Dotko, pg. 8, sec.2, As figure 4C details the “[t]ime series plots of the average value of the [topological] metrics 1D (number of 1-simplices), 2D (number of 2-simplices),                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                     (the zeroth Betti number, i.e., the number of connected components),                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     (the first Betti number),                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     (the second Betti number), and EC (the Euler characteristic) for the Circle and Point stimuli. Here, shading indicates the error of the mean.” Note: It is being interpreted that a time series plots of the topological metrics represents topological structures without specifying where the patterns of activity arise in the source neural network).
Regarding claim 27, Dotko in view of Verbist  teaches the method of claim 20, wherein the source neural network is a recurrent neural network(Dotko, pg. 2, “The 42 microcircuits are therefore all distinct, though the degree of resemblance within each set is higher than that between sets. The structural connectivity of each reconstructed microcircuit can be represented as a directed graph with approximately                         
                            3
                            ×
                            
                                
                                    10
                                
                                
                                    4
                                
                            
                        
                     vertices and                         
                            8
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     edges, while its functional connectivity can be represented as a time series of subgraphs formed by functionally effective connections.” & see also Dotko, pg. 2, Where fig. 1A details sparse visualization of the microcircuit with its layers in which Morphological types are color-coded, with m-types in the same layer having similar colors).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/004671 (reference application). The table below illustrates the correspondence between the instant claims and the claims in the copending application. 
Application 16/004757
Copending Application 16/004671
Claim 12: A device comprising: a neural network coupled to input representations of topological structures in patterns of activity arising in a source neural network in response to a plurality of 20different inputs, wherein the neural network is trained to process the representations and produce a responsive output.
Claim 1: A device comprising: a neural network coupled to input representations of topological structures in patterns of activity arising in a source neural network in response to a plurality of different inputs, wherein the neural network is trained to process the representations and produce a responsive output.


This is a provisional statutory double patenting rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garcı́a, Patricio, et al. "Unsupervised classification of neural spikes with a hybrid multilayer artificial neural network." Journal of neuroscience methods 82.1 (1998)(detailing a hybrid modular computational system for the spike classification of neuron based spikes by using an ANN). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806.  The examiner can normally be reached on 9:30AM-6:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

Adam Clark Standke
Assistant Examiner
Art Unit 2122







/ERIC NILSSON/Primary Examiner, Art Unit 2122